DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 19 August 2021, 06 December 2021 and 01 March 2022.  The information therein was considered. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5-10, 14-17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyotoshi (US 2009/0283739).
Re: independent claim 2, Kiyotoshi discloses in fig. 13 a memory device, comprising: a first array of memory cells comprising a memory storage element (210), the first array of memory cells having a first plurality of columns (including 254 on left side of fig. 13) extending in a first direction and a first plurality of rows (including 251 on 
Re: claim 3, Kiyotoshi discloses in fig. 13 the apparatus of claim 2, wherein the barrier material ([0194], 254) is above and in contact with access lines of the first array, and wherein a width of each column of the first plurality of columns is a same width as a width of each respective column of the second plurality of columns (fig. 13).
Re: claim 5, Kiyotoshi discloses in fig. 13 the memory device of claim 2, further comprising: a first plurality of access lines (254) coupled with a lower portion of each memory cell of each row of the first plurality of rows; a second plurality of access lines (251) coupled with an upper portion of each memory cell of each column of the first plurality of columns and coupled with a lower portion of each memory cell of each column of the second plurality of columns; and a third plurality of access lines (255) coupled with an upper portion of each memory cell of each row of the second plurality of rows.
Re: claim 6, Kiyotoshi discloses in fig. 13 the memory device of claim 5, wherein the first plurality of columns (including 254 on left side of fig. 13), the second plurality of 
Re: claim 7, Kiyotoshi discloses in fig. 13 the memory device of claim 5, wherein the first plurality of columns (including 254 on left side of fig. 13), the second plurality of access lines (251), and the second plurality of columns (including 255 on left side of fig. 13) have a same patterning registration and a same width (fig. 13).
Re: claim 8, Kiyotoshi discloses in fig. 13 the memory device of claim 2, wherein the memory storage elements comprise a chalcogenide [0205].
Re: claim 9, Kiyotoshi discloses in fig. 13 the memory device of claim 5, wherein the second plurality of access lines (251) comprise a metal material with an absence of an intra-layer boundary [0125].
Re: independent claim 10, Kiyotoshi discloses in fig. 13 a plurality of pillars arranged in an architecture with a first access line (254), a second access line (251), and a third access line (255), each pillar comprising: a barrier material comprising a shunt for the first access line [0194]; a first memory storage element (210) coupled to the first access line (254) and the second access line (251); and a second memory storage element (210) coupled to the second access line (251) and the third access line (255), wherein the first memory storage element (210), the second access line (251), and the second memory storage element (210) are self-aligned in a first direction corresponding to a width of the respective pillar (fig. 13).
Re: claim 14, Kiyotoshi discloses the memory device of claim 10, wherein the first memory storage element and the second memory storage element each comprise a chalcogenide glass [0123].
Re: claim 15, Kiyotoshi discloses the memory device of claim 10, wherein the first memory storage element comprises a first deck of a three-dimensional cross point memory architecture and the second memory storage element comprises a second deck of the three-dimensional cross point memory architecture (fig. 13).
Re: claim 16, Kiyotoshi discloses the memory device of claim 10, wherein the second access line (251, [0096]) comprises a metal material with an absence of an intra-layer boundary.
Re: independent claim 17, Kiyotoshi discloses in fig. 13 an electronic memory apparatus, comprising: a first memory cell that includes a first memory storage element (210) coupled between a first access line (254) and a second access line (251) that comprises a metal material with an absence of an intra-layer boundary [0125]; a second memory cell (210) that includes a second memory storage element, the second memory cell coupled between the second access line (251) and a third access line (255); wherein the second memory storage element overlies the first memory storage element, a third memory cell (In fig. 13 there are a plurality of memory cells between 254 and 251) coupled between the first access line and the second access line; and a barrier material ([0194], 254) comprising a shunt for the first access line.
Re: claim 19, Kiyotoshi discloses in fig. 13 the electronic memory apparatus of claim 17, wherein the first memory storage element, the second memory storage element and the second access line have a same width in a first direction (fig. 13).
Re: claim 21, Kiyotoshi discloses in fig. 13 the electronic memory apparatus of claim 17, wherein the first memory storage element, the second memory storage element and the second access line (251) are self-aligned in a first direction (fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotoshi (US 2009/0283739).
Re: claims 12 and 20, Kiyotoshi discloses in fig. 13 the memory device of claim 8.
Kiyotoshi does not disclose wherein the second memory storage element has a second width in a second direction substantially orthogonal to the first direction, the second width different from the width of the respective pillar in the first direction.
However, dimensional limitations are prime facie obvious unless there is disclosure that the relative dimensions produce new and unexpected results, are for some unobvious purpose or are otherwise critical.  See MPEP §2144.04.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyotoshi (US 2009/0283739) in view of Chen et al. (US 7,236,394) (hereinafter, “Chen”).
Re: claim 13, Kiyotoshi discloses in fig. 13 the memory device of claim 10. 
Kiyotoshi does not disclose wherein the first memory storage element and the second memory storage element comprise a self-selecting memory storage element.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a self-selecting memory storage element in view of the teachings of Chen.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,018,300 (‘300). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of ‘300 with only nominal differences that would have been obvious to one of ordinary skill in the art.
	





Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection set forth in this Office action is overcome.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        03/12/2022